

EXHIBIT 10.26


AMENDMENT NO. 1
TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
BEARTOOTH DEVCO LLC


November 7, 2017


This Amendment No. 1 (this “Amendment”) to that certain Amended and Restated
Limited Liability Company Agreement dated as of September 25, 2017 (the
“Agreement”) of Beartooth DevCo LLC, a Delaware limited liability company (the
“Company”), is entered into by and between OMP Operating LLC, a Delaware limited
liability company (“OMP Operating”), and Oasis Midstream Services LLC, a
Delaware limited liability company (“OMS” and, together with OMP Operating, the
“Members”), effective as of the date set forth above. Capitalized terms used and
not defined herein shall have the meanings specified in the Agreement.
RECITALS
WHEREAS, Section 13.6 of the Agreement provides that, subject to the definition
of Capital Account, Section 2.2 and Section 3.2 of the Agreement, the Agreement
may not be amended except in a written instrument signed by each of the Members
and expressly stating it is an amendment to the Agreement.
WHEREAS, the Members desire to amend the Agreement as set forth below by
entering into this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Members hereby amend the Agreement as follows:
1.    The definition of the term “Indebtedness” in Section 1.1 of the Agreement
is hereby amended and restated as follows:
“Indebtedness” means any of the following: (i) all obligations for borrowed
money or evidenced by bonds, bankers’ acceptances, debentures, notes or other
similar instruments; (ii) all obligations (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments;
(iii) all accounts payable and all accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services; (iv) all
obligations under Capital Leases; (v) all obligations under Synthetic Leases;
(vi) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of the
Company, whether or not such Indebtedness is assumed by the Company; (vii) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by the Company or in which the Company otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (viii) all obligations or
undertakings to maintain or cause to be maintained the financial position or
covenants of others to purchase the Indebtedness or Property of others;
(ix) obligations to deliver commodities, goods or services, including, without
limitation, hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business;
(x) obligations to pay for goods or services even if such goods or services are
not actually received or utilized (other than firm transportation or storage, or
drilling contracts); (xi) any Indebtedness of a partnership for which the
Company is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (xii) Disqualified Capital
Stock; and (xiii) the undischarged balance of any production payment created by
the Company or for the creation of which the Company directly or indirectly





--------------------------------------------------------------------------------




received payment. The Indebtedness shall include all obligations of the
character described above to the extent the Company remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of the Company under GAAP.
2.    Section 1.1 of the Agreement is further amended by inserting the following
defined terms to such section:
“Disqualified Capital Stock” means any Member Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Member Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Member Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, environmental laws, energy regulations and occupational,
safety and health standards or controls, of any governmental authority.
“Synthetic Leases” means all leases that shall have been, or should have been,
in accordance with GAAP, treated as operating leases on the financial statements
of the Company (whether contingently or otherwise) for the payment of rent
thereunder and that were properly treated as indebtedness for borrowed money for
purposes of U.S. federal income taxes, if the lessee in respect thereof is
obligated to either purchase for an amount in excess of, or pay upon early
termination an amount in excess of, 80% of the residual value of the Property
subject to such operating lease upon expiration or early termination of such
lease.
3.    Section 8.2(g) of the Agreement is amended by deleting the word “and” at
the end of such section.
4.    Section 8.2(h) of the Agreement is amended by deleting the period at the
end of such section and inserting a semi-colon followed by the word “and” in
place thereof.
5.    Section 8.2 of the Agreement is further amended by adding the following
new paragraphs (i) through (p) at the end of such section:
(i)    the incurrence of any Indebtedness by the Company, other than
Indebtedness outstanding on the date of this Agreement or incurred under lending
commitments existing on the date of this Agreement;
(j)    the creation or incurrence of any interest in any Property securing an
obligation owed to, or a claim by, a Person other than the Company or its
Subsidiaries (a “Lien”), other than such interests in Property that were in
existence on the date of this Agreement;
(k) (i) the acquisition of the equity interests of any other Person or any
agreement to make any such acquisition; (ii) the making of any deposit with, or
advance, loan or capital contribution to, the assumption of Indebtedness of, the
purchase or other acquisition of any other Indebtedness of or equity
participation or interest in, or other extension of credit to, any other Person;
(iii) the purchase or acquisition of Property of another Person that constitutes
a business unit or (iv) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person; in each case other than accounts receivable in the
ordinary course of business and capital expenditures related to Property;
(l) the creation, incurrence, assumption or permitting to exist of any contract,
agreement or understanding that restricts or prohibits the granting of any Lien
on any Property;
(m) the entry into any transaction with any Affiliate of the Company other than
any transaction or arrangement existing on the date of this Agreement;


2



--------------------------------------------------------------------------------




(n) the formation of any Subsidiary of the Company;
(o) the sale, assignment, conveyance or other transfer of Property having a fair
market value of $5,000,000 or greater; or
(p) the entry into any swap, forward, future or derivative transaction or option
or similar agreement, involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction.
6.    No Other Amendments. Except as expressly amended hereby, the Agreement is
in all respects ratified and confirmed and all the terms, conditions, and
provisions thereof shall remain in full force and effect.
7.    Other Miscellaneous Terms. The provisions of Article XIII (Miscellaneous)
of the Agreement shall apply mutatis mutandis to this Amendment, and to the
Agreement as modified by this Amendment, taken together as a single agreement,
reflecting the terms as modified hereby.
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.


 
 
 
 
 
 
OMP OPERATING LLC
 
 
 
 
 
 
 
Date:
November 8, 2017
 
 
 
 
/s/ Michael H. Lou
 
 
 
 
 
 
Michael H. Lou
 
 
 
 
 
 
President





3

